Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00316-CR

                                   Shawn Pierre LEE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR6846
                      Honorable George H. Godwin, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 30, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice